J-S79008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 IVAN ROBINSON                            :
                                          :
                    Appellant             :    No. 1633 EDA 2015

                Appeal from the Order Entered April 20, 2015
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-MD-0010930-2014


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                FILED MARCH 27, 2018

      Ivan Robinson appeals from the order entered in the Court of Common

Pleas of Philadelphia County denying his petition to appeal, nunc pro tunc, his

conviction, in absentia, of the charge of driving on the left side of the road, 75

Pa.C.S. § 3306. After a thorough review of the submissions by the parties,

relevant law, and the certified record, we affirm.

      We begin by noting there appears to have been some manner of

misunderstanding regarding this appeal. We will set forth the underlying facts

as best as we understand them.

      Ivan Robinson was convicted, in absentia, on two separate traffic

citations in two separate trials. The first citation was for a violation of 75

Pa.C.S. § 3306, the conviction noted above. This citation was issued on March

9, 2009. See N.T. Hearing, 4/20/2015, at 4. This citation corresponds to

docket number CP-51-MD-0010930-2014 (hereinafter No. 10930). On July
J-S79008-17



29, 2010, Robison was issued a citation for violations of 75 Pa.C.S. §§ 3309

and 1543.1 These citations correspond to docket number CP-51-MD-0010931-

2014 (hereinafter No. 10931).            There are two docket numbers because

Robinson filed two petitions for nunc pro tunc relief. There is no indication of

record that these docket numbers were ever consolidated. A hearing on the

two petitions, Nos. 10930 and 10931, was held on April 20, 2015. It is clear

from the notes of testimony of this hearing that all interested parties,

Robinson, the Commonwealth, and the Court, were all aware that two

petitions were at issue. After the close of argument, the trial court denied

Robinson nunc pro tunc relief pursuant to No. 10930 – violation of driving in

the left lane. However, the trial court granted Robinson nunc pro tunc relief

pursuant to his petition regarding his convictions at No. 10931, regarding lane

restrictions and driving with a suspended license. The trial court determined

that the Commonwealth had not demonstrated Robinson had been properly

notified of his in absentia conviction of those charges. This order was stated

on the record at the end of the hearing.

       The Court: The document and reviewed my notes. [sic] I heard
       the arguments. With regard to a case which is listed … today is
       Case No. 1 being docketed at CP-51-MD-0010930-2014, the
       petition is denied.

       With regard to Case. No. 2, which is docketed                   at
       [C]P-51-MD-[]0010931-2014, that petition is granted.


____________________________________________


1Section 3309 regards lane restrictions and section 1543 addresses driving
with a suspended or revoked license.

                                           -2-
J-S79008-17



                                               …

       The citations that were issued on July 29th, there’s no evidence or
       [the] Commonwealth has put no evidence here that the defendant
       was issued the notice of disposition in absentia and for that reason
       I granted that petition.

       [Defense Counsel]: Okay. That was docket 0010931?

       The Court: Yes, according to my run sheet.

       [Defense Counsel]: Okay.

N.T. Hearing, 4/20/2015 at 25-26.

       The official docket for No. 10930 confirms that nunc pro tunc relief was

denied; the official docket for No. 10931 confirms that nunc pro tunc relief

was granted.       However, and it appears this may be the source of the

confusion, the written orders, denying nunc pro tunc relief in one instance and

granting nunc pro tunc relief in the other, fail to indicate either the charges or

docket numbers associated thereto.2

       Robinson then filed a timely appeal regarding docket number 10930,

which is the docket number associated with the denial of nunc pro tunc relief

for the violation of driving in the left lane. However, the substance of this

appeal is now, and has always been, a claim the trial court erred in failing to

grant nunc pro tunc relief regarding Robinson’s conviction for driving with a

suspended or revoked license, a violation associated with docket number

10931. The Commonwealth’s appellee’s brief responds to the substance of


____________________________________________


2 The notes of testimony suggest that the trial court may have signed the
orders before the clerk had completed them.

                                           -3-
J-S79008-17



the claim as does the trial court’s Pa.R.A.P. 1925(a) opinion.             Neither

Robinson’s appellate brief nor either the Appellee’s brief or trial court opinion

acknowledge that Robinson was, in fact, granted nunc pro tunc relief on that

issue.

         Accordingly, before us now is an appeal from an order denying Robinson

relief regarding his conviction for violation of driving in the left lane. However,

Robinson has provided no argument regarding that conviction. Therefore, we

find that issue waived. See Commonwealth v. Wise, 171 A.3d 784, 791

(Pa. Super. 2017) (issues are waived when not developed); Commonwealth

v. Heggins, 809 A.2d 908, 912 n. 2 (Pa. Super. 2002) (issues identified but

not developed are abandoned and, therefore, waived).

         We need not address Robinson’s arguments regarding his conviction for

driving with a suspended or revoked license, because the trial court granted

him that relief on April 20, 2015, almost three years ago.         Any argument

regarding that conviction is, therefore, moot.3




____________________________________________


3  Indeed, the docket at 10931 indicates a summary appeal docket number of
CP-51-SA-0001251-2015 was assigned after nunc pro tunc relief was granted.
According to that docket, the charge of driving with a suspended or revoked
license (the subject of the instant appeal) was withdrawn and Robinson pled
guilty to the other charges, on September 14, 2015. Counsel has abandoned
any argument relevant to the denial of nunc pro tunc relief regarding docket
number 10930 and has, instead, argued an issue regarding charges for which
he was granted nunc pro tunc relief below and which were subsequently
withdrawn. We request that, in the future, counsel take greater care not to
file frivolous appeals such as this one.

                                           -4-
J-S79008-17



     In light of the foregoing, we affirm the trial court order of April 20, 2015,

denying   Robinson     nunc   pro   tunc   relief   regarding   docket   number

CP-51-MD-0010930-2014.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/18




                                     -5-